IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

    GUSTAVO NAVARRETE,                                        )
                                                              )
                              Plaintiff,                      )
                                                              )
    vs.                                                       )   Case No. 17-CV-347-SMY-GCS
                                                              )
    MADISON COUNTY, ILLINOIS,                                 )
                                                              )
                              Defendant.                      )

                                      MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiff Gustavo Navarrete1 alleges that Defendant Madison County, Illinois (“Madison

County”) discriminated against him on account of his national origin (Latino) by terminating his

employment in violation of Title VII of the Civil Rights Act of 1964. 42 U.S.C. § 2000e-2(a)(1).

Pending before the Court is Madison County’s Motion for Summary Judgment (Doc. 35). Plaintiff

filed a Response (Doc. 39), and Madison County replied (Doc. 42). For the following reasons,

Defendant’s Motion for Summary Judgment is DENIED.

                                                    Background

          The following facts are undisputed except where noted. All facts are taken in a light most

favorable to Plaintiff Gustavo Navarrete. National American Ins. Co. v. Artisan and Truckers Cas.

Co., 796 F.3d 717, 722-23 (7th Cir. 2015).

          Navarrete was employed by the Madison County Sheriff’s Department – Jail Division, on

October 20, 2008 and served as a correctional officer at the Madison County Jail.




1
 In his brief, Plaintiff spells his last name “Navarette.” Defendants use multiple spellings -- “Navarette,” “Navarrette,”
“Navarratte.” Plaintiff’s Amended Complaint spells his name “Navarrete” as do the employment documents and
deposition transcript attached to the motions before the Court. Therefore, the Court will use the latter spelling.

                                                     Page 1 of 9
       When Navarrete was interviewed for his job, his ability to speak Spanish was raised and

he agreed that he would translate when necessary (Doc. 35-5, p. 22). Prior to his termination,

Navarrete was tasked with translating from Spanish to English whenever the need arose at the jail.

He translated during intake, booking, and nurse call times (Doc. 39-2, pp. 6-8). From October

2010 to January 2013, he translated during Court proceedings conducted by video-conference in

the jail’s library (Doc. 39-1, pp. 4). On one occasion, he was taken just outside the jail to the

parking lot or road by Patrol Officer Hernandez to translate for 1 of 7 arrestees located in a police

van (Doc. 35-3, p. 12). He was not given a bullet-proof vest or gun even though the other officers

at the scene had guns and vests. Captain Dixon also took Navarrete to Granite City, Fairmont City,

and another town to translate without providing him with protective gear. Navarrete was not given

additional compensation or benefits for providing translation services (Doc. 39-1, p. 10). Every

time he was asked to translate, Navarrete explained that he is not a translator and that there are

many Spanish dialects (Doc. 39-1, p. 5-6). He was concerned that he might translate incorrectly

during medical screenings and judicial proceedings. He complained to Sergeant Hill, Sergeant

Court, Captain Bost, Captain Bunt, and “anyone who would listen to [him]” that he did not want

the responsibility of translating or to be taken away from his regular duties in order to translate

(Doc. 39-1, p. 6). On one occasion, when he refused to translate for a nurse, he was falsely “written

up” the next day by Sergeant Court who made a comment about his accent while doing so (Doc.

39-1, pp. 7-8). In February 2013, Navarrete had a heated conversation with Major Wells about

translating and was told that he was not required to translate any more (Doc. 39-1, p. 14). Then

Sheriff Hertz met with Navarrete on February 26, 2013 and inquired why he no longer wanted to

translate (Doc. 39-1, pp. 21-22). Navarrete was required to translate even after this conversation




                                            Page 2 of 9
(Doc. 39-1, pp. 15, 32). There is no evidence that Sheriff Lakin, who replaced Hertz, had any

discussions with Navarrete about translating.

        Navarrete was subjected to offensive comments related to his ethnicity. Once he was

accused of lying when he said he did not understand a Spanish-speaking person (Doc. 39-1, p. 25).

When he was a patrolman, his field training officer would make fun of his accent, but Navarrete

never reported the incident (Id. 26-7). While at the jail, he was subjected to various offensive

comments which he did report, including references to “his people” doing yard work, asking him

to speak so that others could understand (i.e. a commentary on his accent), referring to him and

“his kind” as illegal immigrants, commenting “imagine that” when he was spotted eating food

from Taco Bell, and calling him “speedy Gonzalez” (Doc. 39-1, pp. 66-67). In response to these

comments, Navarrete walked away (e.g. Doc. 39-1, p. 29). 2

        After Navarrete was assured by Sheriff Hertz that steps would be taken to ensure additional

training to staff regarding diversity (Doc. 39-1, pp. 67-68), an incident occurred involving a

dispatcher named “Richards” who Navarrete had never met before. In July 2013, when Navarrete

handed him a paper, Richards said “gracias” (while giggling) to which Navarrete replied that he

would “beat his ass the next time with a smile on his face” (Doc. 39-1, pp. 34, 55). Navarrete

believed saying “gracias” was a continuation of the verbal harassment he had experienced earlier,

which the Sheriff assured him would end (Doc. 39-1, p. 34).3 As a result, Navarrete filed a Charge

with the EEOC regarding Richards’ comment (Doc. 39-1, p. 56) and Sheriff Hertz recommended

that Navarrete be discharged because the threat directed to Richards (Doc. 39-1, p. 57-8). By

August 1, 2013, however, Navarrete withdrew the EEOC Charge and apologized to Richards in



2
  These comments were made by other correctional officers, sergeants, and lieutenants. It is unclear from the record
whether any of the persons making comments were his supervisors.
3
  The “speedy Gonzalez” comment occurred after the discussion with the Sheriff (Doc. 39-1, p. 40-41).

                                                   Page 3 of 9
exchange for the withdrawal of the recommendation that his employment be terminated (Doc. 39-

1, p. 59). During this time period, Navarrete was also counseled by this immediate supervisors

and Sheriff Hertz about his unfriendly attitude towards his co-workers (Doc. 39-1, pp. 64-71).

There is no evidence that any additional offensive comments were made after 2013.

        On August 17, 2015, Navarrete’s supervisors, Sergeant Ridings and Sergeant Sarhage,

issued an employee evaluation report in which they stated:

        Deputy Navarrete [sic] has worked at the Sheriff’s Office for 7 years. He has a
        great work ethic, he takes initiative in doing whatever needs to be done. He also
        has a great working relations with the staff and detainees. He takes pride in every
        aspect of the job, from his appearance to his performance. (Doc. 39-2, p. 34).

        On November 12, 2015, an inmate, “Govero,” accused Navarrete of abusing him, by

threatening to pepper spray him, compelling him to wear a wet jumpsuit, and encouraging another

inmate to assault him (Doc. 35-1).4             Navarrete denied the allegations and was placed on

administrative leave during an investigation by the Illinois State Police (“ISP”). Neither the Sheriff

nor administrative officers asked Navarrete about the incident (Doc. 39-1. p. 49). Navarrete

disputes the conclusions of the ISP that he threatened Govero with pepper spray or acted

inappropriately, and disputes participation in the honey bun hit (Doc. 39-1, pp. 46, 48).

        After the investigation, the Madison County State’s Attorney declined to press charges

against Navarrete (Doc. 39-3, pp. 10-11). Sheriff Lakin recommended Navarrete’s termination in

a January 16, 2016 letter to the Sheriff’s Merit Commission, citing to a variety of rules violations

(Doc. 35-1, pp. 1-2). The letter specifically referred to the November 2015 incident with inmates

Govero and Osborn and the August 2013 incident with employee Richards.

        Sheriff Lakin terminated Navarrete’s employment on February 1, 2016 (Doc. 35-1, p. 3).



4
 Plaintiff identifies this as the “honey bun hit.” Inmate Govero accused Navarrete of bribing inmate Osborn to beat
him up in exchange for 5 honey bun snack cakes.

                                                  Page 4 of 9
Prior to terminating Navarrete, Lakin was aware of the conclusions of the ISP and the State’s

Attorney but had not reviewed their findings (Doc. 39-3, p. 4-5). He also reviewed Navarrete’s

personnel file and apparently noted admonitions related to his attitude (Id.). He did not review

Navarrete’s employee evaluations or speak to his supervisors (Id.). In determining the facts related

to the honey bun/shower incident, Sheriff Lakin relied on the reports of either Captain Joseph or

Major Connor, who probably got their information from Govero (Doc. 39-3, p. 5). He based his

decision to fire Navarrete on the honey bun incident (which includes the events that took place

with Govero and the shower) and the 2013 discipline (Id.). Navarrete was subject to a Collective

Bargaining Agreement and could appeal and/or grieve the termination to the Sheriff’s Merit

Commission (Doc. 35-1).

                                            Discussion

       Summary judgment is proper only if the moving party can demonstrate that there is no

genuine issue as to any material fact. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). If the evidence is merely colorable, or is not sufficiently probative, summary

judgment may be granted. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986). Any

doubt as to the existence of a genuine issue of material fact must be resolved against the moving

party. Lawrence v. Kenosha County, 391 F.3d 837, 841 (7th Cir. 2004).

       Title VII prohibits discrimination against an individual as to “compensation, terms,

conditions, or privileges of employment, because of such individual’s . . . national origin.” 42

U.S.C. § 2000e-2(a). Under Title VII, “an unlawful employment practice is established when the

complaining party demonstrates that . . . national origin was a motivating factor for any

employment practice, even though other factors also motivated the practice.” Id. § 2000e-2(m).

Such disparate treatment can be demonstrated by an employer who treats an individual less



                                            Page 5 of 9
favorably than others because of his national origin. Raytheon Co. v. Hernandez, 540 U.S. 44, 52

(2003). “Liability in a disparate-treatment case depends on whether the protected trait actually

motivated the employer’s decision.” Id. (quotation marks, editing marks, and citation omitted).

         When considering a motion for summary judgment involving a Title VII national origin

claim, the Court must determine whether “the evidence would permit a reasonable factfinder to

conclude that the Plaintiff’s [national origin] caused the discharge or other adverse employment

actions.” Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016).

         Here, Navarrete does not claim that Sheriff Lakin or any other person with authority to fire

him or influence the terms of his employment stated that his employment was being terminated

because he is Latino. As such, to succeed on his claim, he must show that:

         (1) he is a member of a protected class, (2) he performed reasonably on the job in
         accord with his employer’s legitimate expectations, (3) despite his reasonable
         performance, he was subjected to an adverse employment action, and (4) similarly
         situated employees outside of his protected class were treated more favorably by
         the employer.

David v. Bd. of Trustees of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 225 (7th Cir. 2017) (citations

and editing marks omitted). If Navarrete establishes the elements of a prima facie case, the burden

shifts to Madison County to show that it had a legitimate, non-discriminatory reason for the adverse

action. Id. If Madison County meets its burden, Navarette must then show that the stated reason

is merely a pretext for discrimination. Id. There is no question that Navarrete is a member of a

protected class and that he suffered an adverse job action. However, there are questions of fact

that preclude summary judgment.5



5
  Because the question of whether Navarrete was meeting the legitimate expectations of his employer and pretext
overlap, the Court will consider them together. Bodenstab v. County of Cook, 569 F.3d 651, 657 (7th Cir. 2009)
(“While the question of pretext arises only after a plaintiff has established a prima facie case of discrimination and the
employer has countered with a legitimate non-discriminatory reason for the adverse action, we can skip over the initial
burden-shifting of the indirect method and focus on the question of pretext.”).


                                                     Page 6 of 9
       It is undisputed that Navarrete was involved in an incident with an inmate and that he was

found to have violated the rules and regulations of the Sheriff’s Department, including conduct

unbecoming a Deputy Sheriff (Doc. 35-1, p. 2). It is also undisputed that Navarrete was also

disciplined for threatening another officer (the “gracias” incident in 2013). Certainly, violating

rules and regulations of an employer may be a valid reason for terminating an employee. That

said, there is evidence from which a reasonable jury could conclude that the reasons proffered by

Madison County for Navarrete’s termination were merely pretext for discrimination. Specifically,

Navarrete’s most recent employee evaluation was positive. And, his immediate supervisor cannot

point to any other instance when an employee was terminated based on the statements of an inmate.

       There is also evidence that he was required to provide translation services above and

beyond his job duties and was subjected to racial/ethnic slurs or commentary. While the Court is

mindful that comments that are attenuated in time and not made by a decision maker may not alone

raise an inference of discrimination, See Teruggi v. CIT Group/Capital Finance, Inc., 709 F.3d

654, 661 (7th Cir. 2013), this evidence coupled with other evidence may convince a jury that

Navarrete was in fact discriminated against on account of his national origin.

       Moreover, a jury may find Sheriff Lakin’s decision to terminate Navarrete suspect, in light

of the State’s Attorney’s declination to press criminal charges, the ISP’s finding of no misconduct,

and the circumstances under which he made the decision. Sheriff Lakin did not review the actual

findings of the ISP nor did he review Navarrete’s employee evaluations or speak to Navarrete

about the incident. Instead, he exclusively credited the statements of an inmate. The pretext

analysis focuses on the honesty of the employer’s explanation, not on whether it was reasonable

or appropriate. Hill v. Tangherlini, 724 F.3d 965, 968 (7th Cir. 2013).




                                            Page 7 of 9
       Finally, Navarrete argues that similarly situated employees were treated more favorably.

Another employee is “similarly situated” to him if he is “directly comparable to [him] in all

material respects.” Peele, 288 F.3d at 326 (citation and internal quotation marks omitted). The

comparison should not require identical characteristics but should be a “flexible, common-sense

examination of all relevant factors.” Coleman v. Donahoe, 667 F.3d 835, 846 (7th Cir. 2012)

(citation and internal quotation marks omitted). “[T]he inquiry simply asks whether there are

sufficient commonalities on the key variables between plaintiff and the would-be comparator to

allow the type of comparison that, taken together with the other prima facie evidence, would allow

a jury to reach an inference of discrimination or retaliation . . . .” Humphries, 474 F.3d at 405.

       According to Navarrete’s Affidavit, a year prior to his termination, Officer Poston and

Lieutenant Mooshegian, both Caucasian, were involved in a shoving match that was witnessed by

Lieutenant Hollenbeck and Sergeant Sarhage (Doc. 39-6). Officer Poston held the same rank, had

worked the same number of years, had performed the same duties, had the same supervisor, and

was subject to the same Collective Bargaining Agreement as Navarrete. Officer Poston was not

disciplined for this incident. Around the same time, Poston and Sergeant Hernandez got into a

showing match while undergoing training, with Hernandez threatening to use a “stun gun” on

Poston. Neither was disciplined for this incident. A jury could conclude that these employees

engaged in similar conduct as Navarrete and could reasonably infer that they were not disciplined

because they were not an ethnic or racial minority.




                                            Page 8 of 9
                                              Conclusion

       Viewing the evidence in the record in the light most favorable to Navarrete, the Court finds

that a reasonable jury could return a verdict in his favor. Thus, Defendant is not entitled to

summary judgment, and this matter shall proceed to trial.

IT IS SO ORDERED.

DATED: September 27, 2019



                                                    STACI M. YANDLE
                                                    United States District Judge




                                           Page 9 of 9
